DETAILED ACTION
This is the Office action based on the 16646924 application filed March 12, 2020, and in response to applicant’s argument/remark filed on March 22, 2022.  Claims 1-2, 5, 10, 12 and 14-18 are currently pending and have been considered below. Applicant’s cancellation of claims 3-4, 6-9, 11 and 13 acknowledged.  Claims 16-18 withdrawn from consideration
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
  
Claims 1-2, 5, 10, 12 and 14-15 rejected under U.S.C. 103 as being unpatentable over Hirai et al. (U.S. PGPub. No. 20120073866), hereinafter “Hirai”, in view of Gardner et al. (U.S. PGPub. No. 20130016452), hereinafter “Gardner”, Johal et al. (U.S. PGPub. No. 20170245372), hereinafter “Johal”, Cheng et al. (U.S. PGPub. No. 20140118009), hereinafter “Cheng”, and Chang et al. (20120244386), hereinafter “Chang”.--Claims 1, 10, 14: Hirai teaches a method for manufacturing a substrate for a touch screen panel, comprisingproviding a plate-shaped substrate made of cyclo olefin polymer (COP), comprising a touch region having sensing electrodes and a non-touch region outside the touch area having outer lines connected to the sensing electrodes (Fig. 1-2A, [0006-0015, 0037-0039]), wherein the sensing electrodes and the outer lines are formed by- forming a transparent electrode layer on the substrate; - forming a metal thin film layer on the transparent electrode layer in the non-touch region ([0020]);- forming a photoresist mask on the transparent electrode layer ([0017-0018, 0076-0078]);- patterning the transparent electrode layer through the photoresist mask to form circuitry.      Hirai further teaches that the forming the photoresist mask comprises coating a photoresist layer on the transparent electrode layer ([0017-0018, 0076-0078]), but fail to teach the coating uses a electrospinning process.      Gardner teaches that a photoresist layer may be formed by electrospinning or regular spinning ([0046]).      Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to form the photoresist layer by electrospinning in the invention of Hirai because Hirai is silent about a method of forming the photoresist layer and Gardner teaches that such method would be effective to deposit a photoresist layer.           Hirai further teaches that the plating layer 130b and 130c may be made of copper (Fig. 1, [0010, 0047, 0051]) that may be plated on the substrate through a mask ([0090]).  Hirai fails to teach forming the metal layer by sputtering on an adhesive layer.       Johal, also directed to depositing a copper layer on a dielectric touch screen substrate, teaches that the copper layer may be deposited by sputtering or electroless/electroplating method ([0021]),       Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to form the copper layer by using sputtering method as an equivalent substitution for plating method, as taught by Johal, in the invention of Hirai.       Johal further teach that an adhesive layer, such as a titanium layer, may be deposited by sputtering on the dielectric substrate before depositing the copper layer ([0003]).        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to form the copper layer by first sputtering an adhesive titanium layer then sputtering the copper layer, as taught by Johal      Hirai fails to teach forming a protective layer on the copper layer.      Cheng, also directed to depositing a copper layer on a dielectric touch screen substrate, teaches to protect the copper layer by providing an anti-oxidation layer, such as nickel ([0009, 0035]) by using sputtering method ([0053]).  Cheng fails to teach an anti-oxidation layer made of titanium.      Chang, directed to forming anti-oxidation layer on an article having a copper surface, teaches that since coper is prone to oxidation ([0005]) it would be advantageous to coat the copper with a titanium layer for both anti-oxidation and for anti-bacterial effect ([0005, 0014]), wherein the titanium layer may be formed by sputtering ([0015-0019]).      Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to sputter a titanium layer on the copper layer in the invention of Hirai modified by Johal because Cheng and Chang teach that this would provide both anti-oxidation and for anti-bacterial effect.      Thus, in Fig. 2H the non-touch area (left side of the substrate) would have a titanium layer (read on the adhesive layer), the copper layer 130b’ (read on the metal layer), and layer 130c comprising Ti (read on the protective layer), and the photoresist layer 140’.--Claim 2: Hirai further teaches that the transparent electrode layer may be ITO material ([0040]).--Claim 5: Hirai further teaches that layer 130b in Fig. 2D may be omitted if a black photoresist is used.  Thus, the black photoresist is formed on the transparent electrode layer 120 ([0054]).--Claims 12, 15: Hirai teaches forming a first photoresist layer 140’  in the sensing region and a mask layer 130c in the non-sensing region then etching a conductive layer 120 and 130’ to form circuitry (Fig. 2H-2K)
Response to Arguments
Applicant's arguments filed March 22, 2022 have been fully considered as follows:--Regarding Applicant’s argument that the previously cited prior arts do not teach forming the layers by an electrospinning or a sputtering process, this arguments is persuasive.  New grounds of rejection based on newly found prior arts are shown above.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
         A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571) 270-7670 and fax number is (571) 270-8670.  The examiner can normally be reached on MTWThF9to6 PST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713